El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
Charles Miller Lyn, chófer, fné acusado por infracción del artículo 328 del Código Penal. En la denuncia se alega:
“. . . Que en 3 de enero, 9 F. M., de 1936, y en la carretera núm. 2, Km. 165, Hect. 2, Rincón, dentro del Distrito Judicial Municipal de Añasco, P. R., que forma parte del Distrito Judicial de Aguadilla-, P. R., el acusado Charles Miller Lyn, allí y entonces, ilegal, mali-ciosa y voluntariamente, en momentos que guiaba como chauffeur el auto-truclc núm. H. 111, propiedad de la FBRAi, por descuido inexcusable y negligencia temeraria conducía dicho truck por el centro de la carretera y a una velocidad exagerada mayor de 48 kms. por hora, dando lugar a que por estas faltas de precaución fuera a chocar con el automóvil núm. P-1002, propiedad de la Sra. Josefa Ramos, resul-tando del choque el truck con desperfectos y el automóvil con el lado izquierdo completamente destrozado, el chauffeur Miller Lyn con fuertes contusiones en el pecho, el chauffeur Jorge Díaz, que guiaba el auto P-1002, con fuertes contusiones en distintas partes del cuerpo, etc. ’ ’
Se alega además que otras personas que viajaban en el auto P-1002 sufrieron heridas y contusiones de mayor o menor importancia.
El acusado fué condenado por la Corte Municipal de Añasco, apeló para ante la Corte de Distrito de Aguadilla, y ésta le condenó a pagar una multa de $60 y las costas. El acusado interpuso el presente recurso y lo basa en la comi-sión de los siguientes errores:
 1. Que la Corte de Distrito de Aguadilla no tenía jurisdicción para conocer del caso.
Alega el apelante que en la denuncia se dice que el sitio donde se cometió el delito está dentro del Distrito Judicial Municipal de Añasco, y que éste forma parte del Distrito Judicial de Aguadilla, cuando la cierto es que Añasco forma parte del Distrito Judicial de Mayagüez, siendo la Corte de Distrito de Mayagüez la que debió conocer del caso.
*848El error señalado carece de fundamento. En primer lu-gar, según aparece de su propio alegato, fué el mismo ape-lante quien interpuso su apelación para ante la Corte de Dis-trito de Aguadilla. Eso no sería, desde luego, causa, sufi-ciente para desestimar el error, toda vez que la jurisdicción no puede conferirse por la sumisión de las partes, pero no parece ser demostración de buena fe el acto de radicar una apelación ante una corte que el apelante cree no tiene juris-dicción sobre el caso, para después al resultar adversa la sen-tencia, negar la jurisdicción de la corte para dictarla.
El sitio de la comisión del delito, o sea “la carretera núm. 2, Km. 165, hectómetro 2, Rincón”, está dentro de la jurisdicción del Distrito Judicial de Aguadilla.
El artículo 1181 de los Estatutos Revisados, Edición de 1911, que se refiere a la creación de los distritos judiciales municipales de la Isla, en lo pertinente dice:
“ . . .Y dichos Distritos Municipales serán constituidos como sigue:
Distrito Judicial de Aguadilla. . . Distrito No. 11, Añasco y Rincón; capital en Añasco.”
De acuerdo con dicho artículo, los casos de misdemeanors cometidos en Añasco o en Rincón, deben verse ante la Corte Municipal de Añasco, como se vió el caso de autos.
El artículo 1148 de los mismos Estatutos Revisados, divide el territorio de Puerto Rico en siete distritos judiciales, y provee:
”... Disponiéndose, que dichos Distritos Judiciales comprende-rán en lo sucesivo los siguientes términos municipales .... El Dis-tr'to do Aguadilla comprenderá la ciudad de su nombre y los mu-nicipios de Aguada, Rincón, Isabela, Moca, San Sebastián y Lares, El Distrito de Mayagüez comprenderá la ciudad de su nombre y los municipios de Cabo Rojo, Añasco, Lajas, Maricao, Las Marías, San Germán y Sabana Grande.” . . . (Subrayado nuestro.)
Habiéndose cometido el delito imputado al acusado, se-gún se alega en la acusación y sostiene la prueba, dentro' *849de los límites del Municipio de Rincón, l'a apelación para ante la Corte de Distrito de Agnadilla, que comprende a dicho municipio dentro de su jurisdicción, fué correctamente interpuesta. Debemos, por tanto, desestimar el error seña-lado y sostener la jurisdicción de la corte sentenciadora. Véase: El Pueblo v. Rodríguez, 48 D.P.R. 8.
2. Que no se identificó ni conectó en ninguna forma ante el Tribunal. de Aguadillo, este proceso con la persona del acusado.
El apelante no ha elevado ante esta corte una transcrip-ción de evidencia que nos ponga en condiciones de poder con-siderar el alegado error. Y eso debería bastar para la de-sestimación de cualquier error relacionado con la suficiencia de la prueba.
La sentencia dictada por la corte de distrito, que aparece en la transcripción de autos, hace constar que el chófer Jorge-Díaz, que guiaba el carro contra el cual chocó el truck del acusado, declaró que conocía al acusado desde el día del ac-cidente; y que el truck H-lll, que ocasionó el choque, iba. guiado por el acusado. •
Opinamos que el acusado fué suficientemente identificado' y conectado con la comisión del delito que se le imputa, y qua la corte inferior no cometió el error señalado.
3. Que los hechos expuestos en la denuncia no constituyen el delito de infracción del Artículo 328 del Código Penal ni ningún otro delito.
Este error debe ser desestimado por frívolo. La denun-cia sigue prácticamente el lenguaje del estatuto y es sufi-ciente para informar al acusado sobre la naturaleza del de-lito imputádole. Y eso es todo lo que la ley requiere. Véase: El Pueblo v. Pagán, 49 D.P.R. 436.

Debe confirmarse y se confirma la sentencia apelada.

Los Jueces Asociados Señores Wolf y Córdova Dávila no intevinieron.